The Honorable Jay Bradford State Senator Post Office Box 8367 Pine Bluff, Arkansas  71611
Dear Senator Bradford:
This is in response to your request for an opinion regarding Initiated Act 1 of 1972 which repealed Arkansas' railroad crew laws.  You have asked the following specific question in this regard:
    Does amending existing labor contracts, which would result in reducing number of train crew members, have any impact on state protection provided under Initiated Act 1 of 1972?
It is my opinion that the answer to this question is "yes".
Initiated Act 1 of 1972 states:
    Section 2.  No railroad employee who has seniority in train, engine or yard service in this state on the effective date of this Act shall be discharged, laid off, furloughed or suffer a reduction in earnings by reason of this Act.
The language of the above is clear in that no person having seniority on a train crew at the time the Act became effective (December 5, 1972) shall be adversely affected by virtue of this Act.  Therefore, no negotiated labor act may eliminate the job of a crew member having seniority on the effective date of the Act by virtue of the state no longer requiring a so called "full crew" on trains in Arkansas.
It should be noted that it is a question of fact as to whether a particular personnel action is adverse to a rail employee, and whether it is "by reason of" the repeal of the full crew laws.  As such, the question must be answered by a court of law on a case by case basis.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.